Citation Nr: 1425442	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  14-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for traumatic amputation of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1942 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his March 2014 Substantive Appeal (Form VA-9) the Veteran indicated he would make himself available for questioning before a Decision Review Officer.  In an April 2014 statement the Veteran requested a Board hearing.  The RO sought clarification and in April 2014 the Veteran's representative indicated the Veteran did not wish for a hearing and withdrew all requests for a hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  38 C.F.R. § 20.704(e).

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's traumatic amputation of the right foot results in pain and instability of the right lower extremity, with occasional falls.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for traumatic amputation of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Code 5165 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of a March 2013 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The VCAA notice letter was issued to the Veteran prior to the July 2013 rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  Finally, the Veteran was afforded a VA medical examination in July 2013.  This examination is adequate as the examiner reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim.  The VA medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Increased Rating

The Veteran seeks a disability rating in excess of 40 percent for his traumatic amputation of the right foot.  The evidence of record indicates the Veteran was awarded service connection for residuals of a crush injury of the right foot, resulting in an initial amputation at the mid-tarsal joint.  Further complications of the right foot resulted in a subsequent amputation of the foot to the ankle, with removal of the malleoli of the tibia and fibula.  On VA examination in July 2013, the amputation of the right foot was not noted to interfere with right knee functioning, and the Veteran was able to use a prosthesis.  

A disability rating in excess of 40 percent is not warranted, as this represents the maximum schedular evaluation available for an amputation of the leg below the knee with prosthesis use permitted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5165.  The Board also notes the Veteran has been awarded special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of or loss of use of a foot.  Accordingly, where the Veteran is permitted to use a prosthesis and natural function of the right knee is not impaired, a 40 percent rating is the maximum schedular rating allowable in this case.  

The Veteran has specifically argued that the rating does not reflect the severe pain he experiences in the stump of his right leg.  The Board does not doubt that the Veteran has significant pain and indeed the record reflects he has sought treatment for chronic throbbing pain of the right leg and reported significant pain during the VA examination.  The Board considered whether an increased disability rating is warranted for the Veteran's disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.

According to the July 2013 VA examination report, the Veteran has reported pain at the amputation site, and scarring was present on objective examination.  The Board acknowledges that the Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability not already contemplated by the schedular criteria of a prior rating.  In the present case, a separate rating for painful scarring of the skin of the right lower leg would violate the regulation against pyramiding, as pain of the lower extremity is contemplated by the diagnostic criteria for amputation.  See 38 C.F.R. § 4.14, 4.68.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board may raise this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular criteria do reasonably describe the disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Veteran has reported pain and instability resulting from the traumatic amputation of the right foot.  Such symptoms are contemplated by the rating schedule.  The Board further observes that the Veteran is retired after working for many years, and has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Thus, the Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

A disability rating in excess of 40 percent for traumatic amputation of the right foot is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


